Exhibit 10.ii.sss.

RENEWAL OF SUPPLY AGREEMENT

FEED GRADE PHOSPHATES (MONOCAL/BIOFOS)

MALAYSIA

 

DATE:

                                   

SELLER:

   MOSAIC CROP NUTRITION, LLC, d.b.a.    MOSAIC FEED INGREDIENTS   

8813 HWY 41 SOUTH

RIVERVIEW, FL 33578

BUYER:

   DESA CARGILL SDN. BHD.    LOT 52, LORONG SEBOR, JALAN KOLOMBONG,    OFF JALAN
TUARAN    KOTA KINABALU, SABAH, MALAYSIA 88100

PRODUCT:

   MONOCALCIUM PHOSPHATE (BIOFOS)

SPECIFICATIONS:

   TYPICAL MOSAIC SPECIFICATIONS

MARKET:

   MALAYSIA

PERIOD:

   1 JUNE 2008 THROUGH 1 MAY 2009

PRICING:

   TO BE NEGOTIATED AT TIME OF PURCHASE

QUANTITY:

   TO BE NEGOTIATED AT TIME OF PURCHASE

DELIVERY:

   TO BE NEGOTIATED AT TIME OF PURCHASE

PAYMENT:

   30 DAYS

TERMS:

   MOSAIC TERMS AND CONDITIONS TO APPLY. (ATTACHED)

DESA CARGILL SDN. BHD.     MOSAIC CROP NUTRITION, LLC By:  

 

    By:  

 

Name:  

 

    Name:  

 

Its:  

 

    Its:  

 